Case 5:18-cv-01400-JGB-SHK Document 38 Filed 07/15/19 Page 1 of 3 Page ID #:244



   1 Eric Honig (CSBN 140765)
     LAW OFFICE OF ERIC HONIG, APLC
   2 P.O. Box 10327
     Marina del Rey, CA 90295
   3 erichonig@aol.com
     Telephone: (310) 699-8051
   4 Fax: (310) 943-2220
   5 PAUL L. GABBERT (CSBN 74430)
     1717 Fourth Street, Third Floor
   6 Santa Monica, CA 90401
     plgabbert@aol.com
   7 Telephone: (424) 272-9575
   8 Michael S. Chernis, Esq. (CSBN 259319)
     CHERNIS LAW GROUP P.C.
   9 Santa Monica Water Garden
     2425 Olympic Blvd., Suite 4000-W
  10 Santa Monica, CA 90404
     Michael@chernislaw.com
  11 Tel: (310) 566-4388
     Fax: (310) 382-2541
  12
       Attorneys for Plaintiff Innovative
  13   Nutraceuticals, LLC and the Class
  14
                             UNITED STATES DISTRICT COURT
  15
                            CENTRAL DISTRICT OF CALIFORNIA
  16
                                      EASTERN DIVISION
  17
  18
       INNOVATIVE NUTRACEUTICALS, )                 No. CV 5:18-01400-JGB-SHK
  19   LLC, on behalf of itself and all others )
       similarly situated,                      )
  20                                            )   AMENDED NOTICE              OF
                     Plaintiff,                 )   INTERESTED PARTIES
  21                                            )
                            v.                  )
  22                                            )
       UNITED STATES OF AMERICA, )
  23   KEVIN K. MCALEENAN, in his official )
       capacity as Acting Secretary of the )
  24   Department of Homeland Security and )
       former Commissioner of U.S. Customs )
  25   and Border Protection and in his )
       individual capacity; Former DHS )
  26   Secretary JOHN F. KELLY, in his official )
       and individual capacity; Former DHS )
  27   Secretary ELAINE DUKE, in her official )
       and individual capacity: Former DHS      )
  28
Case 5:18-cv-01400-JGB-SHK Document 38 Filed 07/15/19 Page 2 of 3 Page ID #:245



   1                                    )
       Secretary KIRSTJEN NIELSEN, in her
                                        )
   2   official and individual capacity; ROBERT
                                        )
       P. THIERRY. in his official and  )
   3   individual capacity as Director of Fines,
                                        )
       Penalties and Forfeitures for Customs in
                                        )
   4   the Los Angeles, California, area and his
                                        )
       individual capacity, and UNKNOWN )
   5   NAMED EMPLOYEES OF THE           )
       DEPARTMENT OF HOMELAND           )
   6   SECURITY AND U.S. CUSTOMS AND    )
       BORDER PROTECTION, in their      )
   7   official and individual capacities,
                                        )
                                        )
   8                   Defendants.      )
        _______________________________ )
   9
  10         The    undersigned,     counsel   of       record   for   Plaintiff   INNOVATIVE
  11   NUTRACEUTICALS, LLC certifies that the following listed parties may have a
  12   pecuniary interest in the outcome of this case. These representations are made to enable
  13   the Court to evaluate possible disqualification or recusal:
  14   INNOVATIVE NUTRACEUTICALS, LLC (Plaintiff)
  15   UNITED STATES OF AMERICA (Defendant)
  16   KEVIN K. MCALEENAN, Acting Secretary of the Department of Homeland Security
  17         and former Commissioner of U.S. Customs and Border Protection (Defendant)
  18   Former DHS Secretary JOHN F. KELLY (Defendant)
  19   Former DHS Secretary ELAINE DUKE (Defendant)
  20   Former DHS Secretary KIRSTJEN NIELSEN (Defendant)
  21   ROBERT P. THIERRY. Director of Fines, Penalties and Forfeitures for Customs in the
  22         Los Angeles, California (Defendant)
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28                                                2
Case 5:18-cv-01400-JGB-SHK Document 38 Filed 07/15/19 Page 3 of 3 Page ID #:246



   1   UNKNOWN NAMED EMPLOYEES OF THE DEPARTMENT OF HOMELAND
   2         SECURITY AND U.S. CUSTOMS AND BORDER PROTECTION (Defendants)
   3
   4   Dated: July 15, 2019        Respectfully submitted,
   5                               LAW OFFICE OF ERIC HONIG
                                   A Professional Law Corporation
   6
   7                               PAUL L. GABBERT
   8
                                   CHERNIS LAW GROUP P.C.
   9
  10
                                   /s/ Eric Honig
  11                               ________________________________
                                   ERIC HONIG
  12                               Attorneys for Plaintiff and the Class
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                         3
